Title: From Thomas Jefferson to John Wickham, 20 January 1797
From: Jefferson, Thomas
To: Wickham, John


                    
                        Dear Sir
                        Monticello Jan. 20. 97.
                    
                    You had a right to expect an earlier answer to your favor on the subject of my proportion of Mr. Wayles’s debt to Mr. Welch. Yet I have not been wrong in delaying it; because it was not till now that I could take so certain a view of my resources as would enable me to settle times and sums to your satisfaction as well as my own. The alternative you proposed was the same instalments allowed the other gentlemen with security, or shorter ones without security. My repugnance to ask any one to be my security being invincible; I have preferred the latter alternative. The instalments stand comparatively thus.
                    
                        
                        
                            Messrs. Eppes & Skipwith
                            Th:J
                        
                        
                            1798.
                            June. 1.
                            £245— 4—7
                            July 1.
                            £300
                        
                        
                            1799.
                            June 1.
                             245— 4—7
                            July 1.
                             300
                        
                        
                            1800.
                            June 1.
                             245— 4—7
                            July 1.
                             381
                        
                        
                            1801.
                            June 1.
                             245— 4—7
                            
                            
                        
                        
                            
                            
                             980—18—4
                            
                            £981.
                        
                    
                    I have taken three instalments instead of four, and substituted July 1. for June 1. because that day allows a much more advantageous term for the sale of our wheat and tobacco. I have accordingly executed and inclosed you three bonds for my part of Mr. Wayles debt, and have referred the interest to Dec. 1. 1796. as you did not mention the date of the settlement. Your letter was of Dec. 6. and Mr. Eppes’s of Dec. 3. and it appeared to have been anterior to both.
                    I inclose a fourth bond for a particular debt of my own to Mr. Welch which according to his settlement of it, made it £112—13–4 sterl. including interest on the 26th. day of Aug. 93. This turned into currency at 33 1/3[…] is £150. I have taken another year for the paiment of that. I hope you are pressing for us the suit against Rich. Randolph’s representatives for Bevins’s money. I am with great esteem Dr. Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                